DETAILED ACTION
This Office action is in response to the application filed on 27 April 2022.
Claims 1-21 are cancelled.
Claims 22-51 are presented for examination.
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-31, 37-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,350,424 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found over claims 1-21 of U.S. Patent No. 11,350,424 B2.
The instant claims 22-31, 37-46 are broader than claims 1-21 of U.S. Patent No. 11,350,424 B2.
The instant bold claimed element of “retrieving one or more incumbent contours (IPCs) associated with one or more incumbent users in the shared spectrum” being included in the bold claimed element of “retrieving one or more incumbent contours (IPCs) associated with one or more incumbent users in the wireless network” of U.S. Patent No. 11,350,424 B2.
Wherein the instant method claims 22-31 = the method claims 1-10 of U.S. Patent No. 11,350,424 B2.
Wherein the instant system claims 37-46 = the system claims 11-20 of U.S. Patent No. 11,350,424 B2.
Wherein the non-transitory computer readable medium claim 21 corresponds to the method claim 1 of U.S. Patent No. 11,350,424 B2.
-------
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 32-36, 37, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ojanen et al. US 2017/0353857 A1, and in view of Reis et al. US 2017/0188377 A1.
As to claim 22, Ojanen discloses substantially the invention as claimed, including a method for managing frequency channels (Methods and apparatuses to use shared spectrum are described herein. Spectrum may be shared using a tiered hierarchy (e.g. with two, three, or more tiers of users) and may be used by wireless applications that may need to provide certain Quality of Service (QoS), [61]) in a shared spectrum available (FIG. 1A is a diagram of an example communications system 100 in which one or more disclosed embodiments may be implemented. The communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users. The communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth, [32]) to a radio local access network (RLAN) access point (AP) in a wireless network (Figure 1A, Access Point associated with 114A, [32]), the method comprising:
receiving a request for channel availability from the RLAN AP to access the shared spectrum (“The T2U 914 may send a T2U spectrum request, 928, to the SSM 916, which may define assignments and operation conditions, 930, for the T2U 914. SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934. The assignments may have a validity time or time-to-live (TTL), 925, [148]” and “The T2U spectrum request and assignment phase 604 may be initiated by the T2U 606 by sending a spectrum request message 616 to request spectrum from the SSM 608”, [108]);
computing, based on a plurality of parameters associated with the RLAN AP (“The spectrum request message 616 may include, but is not limited to, any of the following information: an amount of required channels and/or bandwidth, and information about the intended deployment, user ID, area and/or locations, and/or time”, ([108]), an RLAN service area (RSA) associated with the RLAN AP (Fig. 9A, T2U protection contour 908, fig. 9B, T2U contour 936), (“The SSM 916 may update protection contours 936 for T2U 914 on an as-needed or periodic basis” ([148]); “The QoA aspect may be provided by the SSM 608 by way of an assignment 618 of sufficient spectrum for the T2U 606 and by ensuring protection of the T2U 606 from harmful interference. For example, the SSM 608 may ensure that there is no harmful interference to the T2U 606 from T1Us, other T2Us, T3Us, and/or applications in adjacent bands (e.g. outside of frequencies managed by the SSM 608) or in adjacent geographical locations. Furthermore, the SSM 608 may ensure that there is no harmful interference and/or operational limitations to T1Us”, ([108]));
retrieving one or more incumbent protection contours (IPCs) associated with one or more incumbent users in the shared spectrum (“[142] Mechanisms may protect the higher tier users from harmful interference from lower tier users, as described below. According to an embodiment, an enhanced contour-based approach may be used. An enhanced contour-based mechanism may protect the T1U from harmful interference from T2Us and T3Us and may protect a T2U from harmful interference from the T1U, other T2Us and T3Us. Protection may also be extended to the T3U from harmful interference. [143] The T1U protection contours may define the area dedicated for the operation of the T1U, surrounded by a protection zone, where the transmitters and receivers of T2U (with known technical characteristics) may not enter in order to avoid causing harmful interference to the T1U or receiving it from the T1U. The combined T1U/T2U protection contours may define the combined area dedicated for the operation of the T1U and T2U, including the protection zone, where the transmitters of T3U (with known transmit characteristics) may not enter in order to avoid creation of harmful interference to T1U and T2U. The contour may not have to be a protection contour (e.g. area where T3U may not enter), but it may be a coverage contour, an area where the transmitters of T3U may operate”);
identifying an IPC, among the one or more retrieved IPCs, that overlaps with the RSA associated with the RLAN AP (Fig. 9A, T1U protection contour 904) (“[143] The T1U protection contours may define the area dedicated for the operation of the T1U, surrounded by a protection zone, where the transmitters and receivers of T2U (with known technical characteristics) may not enter in order to avoid causing harmful interference to the T1U or receiving it from the T1U. The combined T1U/T2U protection contours may define the combined area dedicated for the operation of the T1U and T2U, including the protection zone, where the transmitters of T3U (with known transmit characteristics) may not enter in order to avoid creation of harmful interference to T1U and T2U”);
determining, based on the identified IPC, available frequency information corresponding to the received request for channel availability (T1U is identified IPC, “[148] According to the T2U assignment procedure 922 in FIG. 9B, following registrations 920, T1U 918 may send a spectrum offer 924 to the SSM 916, which may then define protection contours, 926, for T2U 914. These protection contours may be defined for each technology and/or sub-band. The T2U 914 may send a T2U spectrum request, 928, to the SSM 916, which may define assignments and operation conditions, 930, for the T2U 914. SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934. The assignments may have a validity time or time-to-live (TTL), 925. The SSM 916 may update protection contours 936 for T2U 914 on an as-needed or periodic basis”; “[144] The contours may be calculated by the SSM based on the technical and/or deployment information on the protected use and on the "entering" use. The SSM may take into account the possible radio environment quality information collected from T2Us based on measurements and sensing. The contours may be used by the SSM in defining the T2U assignments individually or communicated to the T3U as a contour in response to a spectrum request. For example, the SSM may use the contour approach in defining the available spectrum and operational conditions for a T2U and communicate the remaining spectrum and its operational area for the T3Us. Such contours may be calculated taking into account the actual technical characteristics and deployment conditions of the concerned systems”); and
transmitting, to the RLAN AP, a channel availability response comprising the available frequency information (“[148] SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934”; “[109] The SSM 608 may send an assignment message 620, which may include, but is not limited, any of the following information regarding the assignment: usable channels, geographical location, area of operation, maximum allowable transmit power in the channel (P.sub.tx-max/ch), and/or the validity time of the assignment. The T2U 606 may send a confirmation message 622 to confirm used resources, indicating, for example, the channels and/or transmit power P.sub.tx for the user resources. Based on the confirmation message 622, the SSM 608 may update its assignment and/or protection database 624”).
However, Ojanen does not explicitly disclose the claimed element of “wherein operating frequencies of an incumbent user associated with the identified IPC are unavailable to the RLAN AP”.
Reis discloses in Figures 23-25 and [155], [160], [171]-[175], [178]-[180], [198] that, “[155] In particular, according to one or more embodiments herein, for each one of the incumbent receivers having a protection zone within which the terminal's location resides, the terminal may calculate the link budget from the current location to the incumbent receiver, and may determine whether transmission from that location would interfere with operations of the unintended receiver (that is, whether the transmission would surpass a noise floor of the unintended receiver, optionally plus an additional safety margin, e.g., 6 dB). If it would (or would possibly) interfere, then that particular communication configuration (e.g., a particular channel to a particular receiver/satellite, at a particular polarity, etc.) may be deemed unavailable for transmission by the terminal in that location. Otherwise, the communication configuration is available to transmit without interfering with the incumbent network 300”; “[160] FIGS. 23A-23B, for example, illustrate a geo-locational example of avoiding interference in wireless communications in accordance with the techniques herein. For instance, in the geographical visualization 2300 of FIG. 23A, assume that there are five receivers 310, A, B, C, D, and E, within the proximity of a potentially transmitting terminal 410. As shown in FIG. 23A, three of receivers, A, B, and C are configured to receive on an illustrative channel “1” (a given frequency band), and their respective protection zones 2350 are shown. As can be seen, terminal 410 attempting to transmit to a specific intended receiver (e.g., satellite) 420 falls within the protection zone of receiver C on channel 1, and, assuming either that protection zones 2350 (e.g., simple protection zones 1400, link-budget-based protection zones 1700, or the major and minor representations 2220/2230) are dictating go/no-go authorities, or else assuming that a link budget calculation to receiver C determines that a transmission on the incumbent is receiver's channel 1 would interfere, the system described herein would determine that channel 1, at that current location of terminal 410, is unavailable for transmission towards the intended receiver”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Reis's teachings of the channel the current location of the terminal unavailable in the protection zone with the teachings of Ojanen for the purpose of providing a link budget calculation from the current location of the terminal’s user (Reis, [155], [198]).
As to claim 32, Ojanen does not explicitly disclose the claimed element of “determining the available frequency information based on one or more holes in the RSA associated with the RLAN AP”.
Reis discloses in Figures 23-25 and [155], [160], [171]-[175], [178]-[180], [198] that, “determining the available frequency information ([178]-[180], [196], [198], [215], [216]) based on one or more holes (unavailable location coverage) in the RSA associated with the RLAN AP (localized areas or regions)”. Reis suggests that, “[155] In particular, according to one or more embodiments herein, for each one of the incumbent receivers having a protection zone within which the terminal's location resides, the terminal may calculate the link budget from the current location to the incumbent receiver, and may determine whether transmission from that location would interfere with operations of the unintended receiver (that is, whether the transmission would surpass a noise floor of the unintended receiver, optionally plus an additional safety margin, e.g., 6 dB). If it would (or would possibly) interfere, then that particular communication configuration (e.g., a particular channel to a particular receiver/satellite, at a particular polarity, etc.) may be deemed unavailable for transmission by the terminal in that location. Otherwise, the communication configuration is available to transmit without interfering with the incumbent network 300”; “[160] FIGS. 23A-23B, for example, illustrate a geo-locational example of avoiding interference in wireless communications in accordance with the techniques herein. For instance, in the geographical visualization 2300 of FIG. 23A, assume that there are five receivers 310, A, B, C, D, and E, within the proximity of a potentially transmitting terminal 410. As shown in FIG. 23A, three of receivers, A, B, and C are configured to receive on an illustrative channel “1” (a given frequency band), and their respective protection zones 2350 are shown. As can be seen, terminal 410 attempting to transmit to a specific intended receiver (e.g., satellite) 420 falls within the protection zone of receiver C on channel 1, and, assuming either that protection zones 2350 (e.g., simple protection zones 1400, link-budget-based protection zones 1700, or the major and minor representations 2220/2230) are dictating go/no-go authorities, or else assuming that a link budget calculation to receiver C determines that a transmission on the incumbent is receiver's channel 1 would interfere, the system described herein would determine that channel 1, at that current location of terminal 410, is unavailable for transmission towards the intended receiver”; “[196] Notably, in one embodiment herein, the terminal may be configured to first communicate on a hailing frequency, as described above. For example, hailing frequencies may be used to request permission to use terminal-selected communication parameters, to request server-selected communication parameters, or else as a last-resort option if the terminal does not know of any other available frequencies. In such instances, when the server detects that a terminal is using the hailing frequency, then the server may provide either permission, denial, or a suggested set of communication parameters for continued communication from the terminal”; “[198] When there are a plurality of communication parameter options (e.g., multiple available frequencies), the server may be configured to choose from the options through various measures, such as, e.g., selecting a particular one of a plurality of available (and acceptable) configurations, selecting communication parameters that provide the least link budget towards all of the unintended receivers (e.g., PtPRs), selecting a random set of communication parameters from a collection of available parameters, selecting least used frequency channel, and so on”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Reis's teachings of the channel the current location of the terminal unavailable in the protection zone with the teachings of Ojanen for the purpose of providing a link budget calculation from the current location of the terminal’s user and avoiding the interferences with some unintended receivers  (Reis, [215], [216]).
As to claim 33, Ojanen does not explicitly disclose the claimed element of “determining the available frequency information based on one or more holes in the one or more IPCs associated with the one or more incumbent users”.
Reis discloses in Figures 23-25 and [155], [160], [171]-[175], [178]-[180], [198] that, “determining the available frequency information ([178]-[180], [196], [198], [215], [216]) based on one or more holes (unavailable location coverage) in the one or more IPCs  associated with the one or more incumbent users”. Reis suggests that, “[155] In particular, according to one or more embodiments herein, for each one of the incumbent receivers having a protection zone within which the terminal's location resides, the terminal may calculate the link budget from the current location to the incumbent receiver, and may determine whether transmission from that location would interfere with operations of the unintended receiver (that is, whether the transmission would surpass a noise floor of the unintended receiver, optionally plus an additional safety margin, e.g., 6 dB). If it would (or would possibly) interfere, then that particular communication configuration (e.g., a particular channel to a particular receiver/satellite, at a particular polarity, etc.) may be deemed unavailable for transmission by the terminal in that location. Otherwise, the communication configuration is available to transmit without interfering with the incumbent network 300”; “[160] FIGS. 23A-23B, for example, illustrate a geo-locational example of avoiding interference in wireless communications in accordance with the techniques herein. For instance, in the geographical visualization 2300 of FIG. 23A, assume that there are five receivers 310, A, B, C, D, and E, within the proximity of a potentially transmitting terminal 410. As shown in FIG. 23A, three of receivers, A, B, and C are configured to receive on an illustrative channel “1” (a given frequency band), and their respective protection zones 2350 are shown. As can be seen, terminal 410 attempting to transmit to a specific intended receiver (e.g., satellite) 420 falls within the protection zone of receiver C on channel 1, and, assuming either that protection zones 2350 (e.g., simple protection zones 1400, link-budget-based protection zones 1700, or the major and minor representations 2220/2230) are dictating go/no-go authorities, or else assuming that a link budget calculation to receiver C determines that a transmission on the incumbent is receiver's channel 1 would interfere, the system described herein would determine that channel 1, at that current location of terminal 410, is unavailable for transmission towards the intended receiver”; “[196] Notably, in one embodiment herein, the terminal may be configured to first communicate on a hailing frequency, as described above. For example, hailing frequencies may be used to request permission to use terminal-selected communication parameters, to request server-selected communication parameters, or else as a last-resort option if the terminal does not know of any other available frequencies. In such instances, when the server detects that a terminal is using the hailing frequency, then the server may provide either permission, denial, or a suggested set of communication parameters for continued communication from the terminal”; “[198] When there are a plurality of communication parameter options (e.g., multiple available frequencies), the server may be configured to choose from the options through various measures, such as, e.g., selecting a particular one of a plurality of available (and acceptable) configurations, selecting communication parameters that provide the least link budget towards all of the unintended receivers (e.g., PtPRs), selecting a random set of communication parameters from a collection of available parameters, selecting least used frequency channel, and so on”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Reis's teachings of the channel the current location of the terminal unavailable in the protection zone with the teachings of Ojanen for the purpose of providing a link budget calculation from the current location of the terminal’s user and avoiding the interferences with some unintended receivers  (Reis, [215], [216]).
As to claim 34, Ojanen does not explicitly disclose the claimed element of, “wherein at least one of the one or more IPCs comprises a multi-polygon contour”.
Reis discloses in Figures 23-25 and associated paragraphs that, “wherein at least one of the one or more IPCs comprises a multi-polygon contour (a multiple zones)” (Figures 19-25).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Reis's teachings of the channel(s) at the current location of the terminal user unavailable in the protection zone with the teachings of Ojanen for the purpose of providing a link budget calculation from the current location of the terminal’s user and avoiding the interferences with some unintended receivers  (Reis, [215], [216]).
As to claim 35, Ojanen does not explicitly disclose the claimed element of, “wherein the RSA associated with the RLAN AP is represented by a multi-polygon”.
Reis discloses in Figures 23-25 and associated paragraphs that, “wherein the RSA associated with the RLAN AP is represented by a multi-polygon (different shaped zones)” (Figures 19-25).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Reis's teachings of the channel(s) at the current location of the terminal user unavailable in the protection zone with the teachings of Ojanen for the purpose of providing a link budget calculation from the current location of the terminal’s user and avoiding the interferences with some unintended receivers  (Reis, [215], [216]).
As to claim 36, Ojanen does not explicitly disclose the claimed element of, “computing a plurality of RSAs associated with a plurality of RLAN APs; retrieving a plurality of IPCs associated with a plurality of incumbent users in the shared spectrum; identifying one or more overlaps between the plurality of RSAs and the plurality of IPCs; and determining, based on the identified one or more overlaps, the available frequency information corresponding to the received request for channel availability”.
Reis discloses in Figures 23-25 and associated paragraphs, [153], [155], [160], [161], [171]-[175], [178]-[180], [196]-[198], that, “computing a plurality of RSAs associated with a plurality of RLAN APs; retrieving a plurality of IPCs associated with a plurality of incumbent users in the shared spectrum; identifying one or more overlaps between the plurality of RSAs and the plurality of IPCs; and determining, based on the identified one or more overlaps, the available frequency information corresponding to the received request for channel availability”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Reis's teachings of the channel(s) at the current location of the terminal user unavailable in the protection zone with the teachings of Joanne for the purpose of providing a link budget calculation from the current location of the terminal’s user and avoiding the interferences with some unintended receivers  (Reis, [215], [216]).
Claims 47-51 correspond to the system claims of claims 22, 32-36; therefore, they are rejected under the same rationale in claims 22, 32-36 shown above.
The prior art cited in this Office action are: Ojanen et al. US 2017/0353857 A1, and Reis et al. US 2017/0188377 A1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649